Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (1/28/2019), is being examined under the first inventor to file provisions of the AIA . Applicant elected claims 1-17 without traverse, in response to restriction requirement (6/6/2020). Claims 18-20 were withdrawn. Claims (1-17) were examined in a Non-Final on 9/11/2020. In response to Non-Final, claims were amended on 12/4/2020. Independent claim 1 is further amended as below. Examiner’s amendment also includes correction to specification as indicated below.

EXAMINER'S AMENDMENT
The application has been amended as follows:
Specification is amended as below:
[0029] Aspects of the present disclosure are discussed with reference to a "workpiece" that is a "semiconductor wafer" for purposes of illustration and discussion. Those of ordinary skill in the art, using the disclosures provided herein, will understand that the example aspects of the present disclosure can be used in association with any semiconductor substrate or other suitable substrate. In addition, the use of the term "about" in conjunction with a numerical value is intended to refer to within ten percent (10%) of the stated numerical value. A "pedestal" refers to any structure that can be used to support a workpiece. 

Claim 1 is amended as below:
A method of detecting presence of nitrogen in a plasma processing apparatus, the method comprising:
admitting an oxygen-containing gas into a plasma chamber; 
generating one or more species from the oxygen-containing gas in the plasma chamber, the one or more species comprising an oxygen plasma;
filtering the one or more species to create a mixture via a separation grid that separates the plasma chamber from a processing chamber located downstream of the plasma chamber, the mixture comprising one or more oxygen radicals, wherein the oxygen plasma is contained in the plasma chamber such that the mixture in the processing chamber is separated from the oxygen plasma via the separation grid; 
obtaining data associated with luminescence generated in the processing chamber, wherein the luminescence is emitted from excited nitrogen dioxide molecules located downstream from the oxygen plasma: and 
determining the presence of nitrogen in the plasma processing apparatus based at least in part on the data associated with the luminescence[[.]] corresponding to a peak wavelength of 600-615 nanometers.
The examiners amendment was authorized in an interview on 2/19/2020.
Withdrawn claims 18-20 are cancelled.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art discloses some elements of independent claim 1 in separate contexts. So that Monkowski, discloses detection of Argon in plasma to indicate air leak. Ivan Berry discloses detection of Nitrogen in plasma through luminescence in 300-380 nm. No reference teaches detection of nitrogen by luminescence in 600-615 nm due to nitrogen dioxide generated by filtering species from plasma chamber to process chamber in the context of other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716